DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 24 and 28 are rejected because the specification, as originally filed, fails to support the amended limitation of training a machine learning algorithm with catheter hardness information and selecting a hardness for a catheter tip as now claimed.  Claim 28 appears to have the same issue.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is directed toward a method for diagnosing; however, no diagnosing step or means has been set forth.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12, 21-23 and 25-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0358123 to Ueda et al. “Ueda” in view of U.S. Publication No. 2018/0243033 to Tran et al. “Tran” and U.S. Publication No. 2013/0303876 to Gelfand et al. “Gelfand”.  
As for Claims 1-2, 5-6 and 10, Ueda discloses a method for diagnosing and treating a plurality of identified lesions (e.g. targets) in a plurality of bifurcated lumens connected to a biological lumen via a bifurcated from the main lumen including steps of identifying lesions (e.g. targets) and treating lesions (Abstract; Paragraphs [0006], [0007], [0011] and [0012]; also Fig. 1 and corresponding descriptions).  Examiner notes that the method for treating described by Ueda inherently treats one of the lesions first in its broadest reasonable interpretation.  However, Ueda does not particularly disclose how the targets are identified (e.g. via diagnostic imaging or EM waves) and setting a lesion treatment order/priority based on the identified lesion(s).  
Tran teaches from within a similar field of endeavor with respect to identifying/diagnosing lesions within the body for treatment (Abstract; Paragraph [0003]).  Tran explains that medical image data (e.g. CT, MRI, etc.) is acquired and analyzed to determine geometric characteristics of the vessels of interest (Paragraphs [0021]-[0025], [0028], [0031], [0033]-[0040] and [0084]).  Examiner notes that CT imaging, for example, is considered to read on detecting an EM wave obtained through a patient by irradiating the patient with EM waves and obtaining EM wave information indicative of a changed EM wave in its broadest reasonable interpretation.  Tran discloses wherein the geometric characteristics (e.g. vessel radius, diameter, etc.) are used to calculate a narrowing score based on a ratio with healthy geometric characteristics that can be used to select a treatment location, simulate results of treatment, and optimize a treatment plan (Paragraph [0045]).  Tran makes it clear that the aforementioned scores are related to the severity of disease at a particular location (Paragraph [0056]).  Furthermore, Tran discloses that for each lesion, a stenosis marker (Fig. 6A and corresponding descriptions) may be clicked on to provide additional information about the stenosis such as myocardial risk %, % stenosis and size information such as minimum and average diameters (Figs. 6B-6C and corresponding descriptions).  Examiner notes that the geometric characteristics and size information would provide lesion length information in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the treatment system and method described by Ueda to include the lesion diagnosing system and method described by Tran in order to quantitatively evaluate a plurality of detected lesions.  Examiner notes that one skilled in the art would have also found it obvious to treat the most severe lesion first in the interest of patient health and safety.  Moreover, such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  
While Tran’s measures are considered provide a lesion length for each identified lesion in its broadest reasonable interpretation, Gelfand is also relied upon to disclose a well-known concept of treating a larger abnormality first (Paragraph [0148]).  Gelfand also discloses a “validation” step at the conclusion of the treatment to check it the treatment was “successful” (Paragraph [0223].  
Accordingly, it would have been obvious to a person skilled in the art to have treated the largest lesion identified by Ueda and Tran as described by Gelfand in order to efficiently treat a patient according to the size of a lesion in the interest of patient health and safety.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that in the modified system and method, the largest lesion would be treated first followed by the next largest lesion and so forth. Examiner also notes that the validation step of Claim 10 may be accomplished by merely repeating the lesion quantification steps to check and see if the lesion(s) have been reduced and/or repeating the scoring to see if the treatment enhanced the score.  Accordingly, one skilled in the art would have been motivated to have repeated the lesion measurements after treatment to assess the efficacy of and/or validate the applied treatment.  Such a modification is merely considered to be a duplication of previously disclosed method steps to yield predictable results.  

Regarding Claim 3, Examiner notes that both Ueda and Tran disclose imaging the claimed region(s) of the body to determine lesion information as described above.  One skilled in the art would appreciate that the length information would be determined for each identified lesion.  
With respect to Claims 7-8, Tran explains that machine learning (e.g. artificial intelligence) is used (Paragraphs [0034] and [0057]) which may be considered “deep” learning in its broadest reasonable interpretation.  
Regarding Claim 12, Examiner notes that repeating the scoring or lesion quantification steps as described above is considered to read on the amended limitations regarding obtaining patient information after treatment to validate the treatment in its broadest reasonable interpretation.  
As for Claims 21-23 and 25-27, as explained above, Tran discloses using machine learning for steps in the method to determine locations of diseased regions in the body (Paragraph [0034]; Fig. 2).  Tran discloses where the machine learning method may use a database of healthy anatomical sections and may map geometric features (e.g. volume and length measurements) as well as physiology -derived features (Paragraph [0034]).  Tran also discloses where the machine learning algorithm is trained with “healthy measurements” in order to better identity diseased sections (Paragraphs [0051], [0055], [0057] and [0071]).  Tran discloses a step to enable the assessment of treatment options based on, at least in part, the machine learning output (Paragraph [0045]; step 212 in Fig. 2).  Furthermore, as explained above, one skilled in the art would appreciate that larger abnormality should be treated first.  (Gelfand-Paragraph [0148]).  
Accordingly, one skilled in the art would have been motivated to have trained Tran’s machine learning algorithm with length information in order to automatically distinguish lesions and present them in an order according to size.  Such a modification merely involves combining prior art element according to known techniques to yield predictable results (MPEP 2143).  U.S. Publication No. 2004/0254503 to Sarvazyan et al. is provided as evidence to support the conclusion of obviousness that one skilled in the art would be motivated to train machine learning algorithms with lesion size (e.g. length/width) information (Paragraph [0076]). 

Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Tran and Gelfand as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2018/0078313 to Comaniciu et al. “Comaniciu”.  
As for Claims 8-9 and 13, Ueda, Tran and Gelfand disclose a diagnostic validation and treatment system and method utilizing machine learning as described above.  However, the art of record does not specify that the machine learning is reinforcement learning as claimed.  
Comaniciu teaches from within a similar field of endeavor with respect to medical image analysis where any machine learning technique may be used including, for example, deep learning or deep reinforcement learning to detect structures (Paragraphs [0030]-[0032]) and updating a model after treatment (Paragraph [0070]).  
Accordingly, it would have been obvious to a person skilled in the art to have used other types of machine learning as described by Comaniciu to detect the lesion and add additional data to the database after treatment.  Such a modification merely involves a simple substitution of one known machine learning technique for another to yield predictable results (MPEP 2143).  

Claims 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Tran and Gelfand as applied to claims 5 and 10 above, and further in view of EP 3144834 to Warner et al. “Warner”.  
As for Claims 24 and 28, Ueda, Tran and Gelfand disclose a diagnostic validation and treatment system and method utilizing machine learning as described above.  However, the art of record does not specify that the machine learning is trained with catheter hardness information in order to select a hardness of a catheter tip to be used.  
Warner teaches from within a similar field of endeavor with respect to medical imaging systems and methods and particularly with respect to utilizing machine learning algorithms with image data (Abstract; Paragraph [0029]; Fig. 2) where a catheter with optimal configuration is determined/selected (Abstract; Paragraphs [0001]) in order to reduce the potential risk for injury by performing any subsequent procedure with a less desirable catheter (Paragraph [0004]).  
Accordingly, one skilled in the art would have been motivated to have modified the machine learning algorithm described by Ueda, Tran and Gelfand learn and output an optimum catheter configuration as described by Warner in order to select the most appropriate catheter for follow up procedures and minimize injury to the patient.  Examiner notes that the selected, optimal catheter would correspond with an appropriate catheter tip hardness in its broadest reasonable interpretation.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-13 and 21-28 have been considered but are not persuasive.  New grounds of rejection necessitated by amendment.  
As for the maintained 35 U.S.C. 112(b) rejection of claim 1, Applicant asserts that the claim has been amended to recite or depend from a claim that recites acquiring lesion length information... (REMARKS, Page 9).  However, none of the steps disclose diagnosing as set forth in the preamble.  Thus, the rejections have been maintained.  
Regarding the prior art rejections, Applicant has argued that Tran relates to systems and methods for identifying anatomically relevant blood flow characteristic in a patient and does not disclose or suggest determining a lesion in the blood vessel lumen to be treated first among a plurality of lesions based on the lesion length information and Gelfand does not disclose or suggest determining a lesion in the blood vessel lumen to be treated first based on the lesion length information, the lesion to be treated first being a longer lesion and a lesion to be treated second being a shorter lesion as recited in Claims 1 and 10 (REMARKS, Pages 11-13).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that the combination of references discloses the subject matter of Claims 1 and 10 as explained above and it is unreasonable for Applicant to require a single reference to teach treating a longer lesion in the blood vessel first based on calculated lesion length information.  Thus, the rejections have been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-52845284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793